WAFER EDGE POLISHING UNIT, AND APPARATUS AND METHOD FOR POLISHING WAFER EDGE COMPRISING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “temperature measuring unit”, “pH measuring unit”, and “chamber”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities: “a second pipe configured to collect the slurry from the polishing stage to the slurry storage unit” should likely read, “a second pipe configured to collect the slurry from the polishing stage and transport to the slurry storage unit”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US20030022593).
Regarding claim 1, Moore et al. teach a wafer edge polishing unit (200) comprising: a process chamber (220) (Fig. 13);
a polishing stage (205) disposed at a lower region in the process chamber such that a wafer (W) is disposed thereon (Fig. 14);
a polishing unit (207) disposed on a peripheral portion of the polishing stage (205) to polish the wafer (W) (Fig. 14);
a slurry storage unit (214) disposed at an upper region in the process chamber (220; connected by 215; therefore, incorporated into process chamber) (Fig. 13);
a slurry supply unit (210) configured to supply slurry to the slurry storage unit (214) (Fig. 13);
a de-ionized water supply unit (216) configured to supply de-ionized water to an upper region of the polishing stage ([0091-0092]; Fig. 13);
a first pipe configured to supply the slurry to the polishing stage from the slurry storage unit (210) (Figs. 13 and 16; see annotated Fig. 13);
a turbidity detection unit (246) configured to detect a turbidity of the slurry in the first pipe (215) ([0143]; Fig. 16);
a second pipe configured to collect the slurry from the polishing stage (see annotated Fig. 13);
and a controller (226) configured to adjust an amount of slurry to be supplied from the slurry supply unit to the slurry storage unit according to the detected turbidity.
Moore et al. does not disclose the second pipe collects slurry from the polishing stage to the slurry storage unit.  However, Moore et al. do discloses the drain system is coupled with a recapture system configured to re-use such received fluids ([0167]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the piping from the drain system to the mixing system (slurry storage unit) in order to recirculate the collected slurry because reusing the slurry would save costs and materials.  Further, once the collected slurry enters the storage unit, the turbidity is monitored by sensors ([106]) and determines if more concentrated solids or clear liquid is needed for the application.  Because Moore et al. teach a recapture system, one of ordinary skill in the art would want the captured fluids to travel back to the mixing system to insure unbalanced slurry is not directly entering the process chamber.  
Regarding claim 2, Moore et al. teach wherein the turbidity detection unit (246) comprises a light emitter (40) disposed adjacent to one side surface of the first pipe, a light receiver (42) disposed adjacent to another side surface that is opposite the one side surface of the first pipe, and a feedback unit (78) configured to transmit a turbidity measured by the light receiver to the controller (226) (Fig. 4; [0064-0065]; [0106] lines 4-7; [0139]).
Regarding claim 3, Moore et al. teach wherein an optical axis (45) of light that is emitted from the light emitter (40) and travels to the light receiver (42) intersects a direction in which the first pipe is disposed ([0064]; Fig. 4; [0106] lines 4-7).
Regarding claim 4, Moore et al. does not explicitly disclose the embodiment of Figure 13, comprising the first pipe being formed of a light-transmissive material and being disposed between the light emitter and the light receiver.  However, Moore teaches a first pipe being formed of a light-transmissive material and is disposed between a light emitter (40) and a light receiver (42) (Fig. 4; [0106] lines 4-7; [0054]).  Moore et al. describes the pipe (52) as a transparent or translucent pipe in a first embodiment.  Moore et al. later discloses ([0106]) that the sensors from the first embodiment may be used with the taught embodiment (Fig. 13).  Because the sensors in the first embodiment (46) are taught to work with a transparent pipe (52), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pipe in the taught embodiment (Fig. 13) also uses a transparent pipe, in order to ensure proper operation of the sensor, and also for ease detection of any debris or clogging within the pipe.
Regarding claim 5, Moore et al. teach wherein the first pipe comprises a first portion disposed adjacent (not connected) to the slurry storage unit (210), a third portion disposed adjacent to the polishing stage, and a second portion disposed between the first portion and the third portion, and wherein the second portion is formed of a light-transmissive material (see annotated Fig. 13).
Moore et al. describes the pipe (52) as a transparent or translucent pipe in a first embodiment.  Moore et al. later discloses ([0106]) that the sensors from the first embodiment may be used with the taught embodiment (Fig. 13), and that sensors (246) are used on the first pipe ([0139]).  Because the sensors in the first embodiment (46) are taught to work with a transparent pipe (52), it is obvious that the pipe in the taught embodiment (Fig. 13) also uses a transparent pipe. 
Regarding claim 6, Moore et al. teaches wherein two opposite ends of the second portion are connected to the first portion and the third portion, respectively (see annotated Fig. 13; Fig. 21).
Moore et al. does not teach wherein two opposite ends of the second portion are inserted into the first portion and the third portion, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the pipe (215) taught by Moore et al. separable, therefore insertable into corresponding sections, to allow maintenance on clogged pipes, and easy access for replacing sensors and metering devices.  It can be seen in Fig. 21 that the pipe 251 is able to remain continuous while the flush system (rinse fluid source) and/or recirculation system tap into the piping via valves (see MPEP 2144).
Regarding claim 7, Moore et al. teach claim 6.
Moore et al. do not teach wherein the two opposite ends of the second portion have a male thread shape, and regions of the first potion and the third portion into which the second portion is inserted have a female thread shape.
Examiner takes Official Notice that joining pipes with threads is a conventional or well-known feature or method for connecting pipes.  Therefore, it would have been obvious to one of ordinary skill in the art for the two opposite ends of the second portion have a male thread shape, and regions of the first potion and the third portion into which the second portion is inserted have a female thread shape in order to secure the portions together.
Regarding claim 8, Moore et al. teach a drain unit (222) provided below the polishing stage to drain the slurry and the de- ionized water (Fig. 13; [0092]; [0133]; [0167]).
Regarding claim 12, Moore et al. teach the feedback unit (78) transmits a slurry replacement signal to the controller (226) (Fig. 4; [0064-0065]; [0106] lines 4-7; [0139]).
Moore is silent to the feedback unit transmitting the signal within 250 microseconds according to the detected turbidity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the signal within 250 microseconds, because 250 microseconds is recognized as a result-effective variable, achieving recognized results before the determination of the optimum or workable ranges (see MPEP 2144.05).  Moore et al. would use a fast-acting feedback unit to insure the turbidity of the slurry could be adjusted for repeatable and accurate polishing results.
Regarding claim 18, Moore et al. teach a wafer edge polishing method comprising: polishing an edge (peripheral portion on planar surface) of a wafer (W) while supplying slurry and de-ionized water to a polishing stage (205) (Fig. 14; [0085]; [0092]; [0095]); 
detecting a turbidity of the slurry (246, 26) while collecting the slurry from the polishing stage (222) (Fig. 13);
and when a turbidity of the slurry is equal to or less than a predetermined value, resupplying a mixture of the collected slurry and new slurry to the polishing stage ([0110-0111]).
Moore et al. is silent to and when a turbidity of the collected slurry is equal to or less than a predetermined value, resupplying a mixture of the collected slurry and new slurry to the polishing stage.  Moore et al. does not explicitly teach a turbidity sensor on the pipe connecting the polishing stage to the drain unit, i.e. the collected slurry.
First, because Moore et al. disclose the drain system is coupled with a recapture system configured to re-use such received fluids ([0167]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the piping from the drain system to the mixing system (slurry storage unit) in order to recirculate the collected slurry because reusing the slurry would save costs and materials.  
Secondly, it would be desirable for the turbidity of the collected slurry to be monitored prior to returning to the mixing system, to determine if more concentrated solids or clear liquid is needed for the application.  Because Moore et al. teach a recapture system, one of ordinary skill in the art would want the captured fluids to travel back to the mixing system to insure unbalanced slurry is not directly entering the process chamber. 
Regarding claim 19, Moore et al. teaches supplying slurry to the polishing stage when the turbidity of the collected slurry is an appropriate range.
Moore et al. is silent to when the turbidity of the collected slurry is greater than the predetermined value, resupplying the collected slurry to the polishing stage.
Based on the rejection of claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to resupply the polishing stage with the slurry once the slurry is in an appropriate range (i.e. greater than a predetermined value).  Moore et al. teaches continuing to mix until the slurry is within an appropriate range before supplying it to the polishing stage ([0111]).
Regarding claim 20, Moore et al. teach claim 18.
Moore et al. is silent to wherein, when a volume of the collected slurry is less than a predetermined value, new slurry is supplied.   
Based on the rejection of claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the volume of collected slurry if it was less that a predetermined value, because Moore et al. teaches the mixing system adds concentrated solids and clear fluids to the existing slurry mixture ([0085]).  Turbidity is the measurement of water clarity in a specific volume sample, if the volume of the slurry is less than a predetermined value, the detection of turbidity will be inaccurate.
Claims 9 rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US20030022593) in view of Spiro et al. (US20100187200).
Regarding claim 9, Moore et al. teach claim 1.
Moore et al. do not teach at least one of a temperature measuring unit configured to measure a temperature in the slurry storage unit or a pH measuring unit configured to measure pH in the slurry storage unit. 
Spiro et al. teach a CMP system and method using a monitored slurry comprising (Abstract):
at least one of a temperature measuring unit configured to measure a temperature in the slurry storage unit or a pH measuring unit (30) configured to measure pH in the slurry storage unit (26, 34) (Fig. 1; [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a pH sensor in the slurry storage unit taught by Moore et al., as disclosed in Spiro et al., because Spiro et al. teaches the importance of monitoring characteristics of the CMP slurry, so where appropriate, polishing conditions, such as composition can be varied to compensate the changes in the slurry and provide desired polishing results ([0054]).  Further, Moore et al. teaches monitoring the slurry in the slurry storage unit, therefore, adding another monitored data point (pH), the controller can adjust the slurry on an even more accurate level. 
Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US20030022593) in view of Wilmer et al. (US20040100860).
Regarding claim 10, Moore et al. teach claim 1.
Moore et al. do not teach wherein a humidity in the process chamber ranges from 35% to 85%.
Wilmer et al. teach a method and apparatus for blending and supplying process materials, particularly the blending of abrasive slurries for polishing semiconductor wafers (Abstract);
wherein a humidity in the process chamber ranges from 35% to 85% (40%-85%) ([0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the humidity parameters taught by Wilmer et al., in the process chamber taught by Moore et al., because Wilmer et al. discloses this range to be a “typical operational environment for use in semiconductor industry” (Page 7).  Because environmental conditions can affect the consistency of abrasive slurries, one of ordinary skill in the art would perform the polishing process in an environment with monitored conditions in order to achieve predictable results.
Regarding claim 11, Moore et al. teach claim 1.
Moore et al. do not teach wherein a temperature in the process chamber ranges from 20 degrees Celsius below zero to 55 degrees Celsius above zero.
 Wilmer et al. teach a method and apparatus for blending and supplying process materials, particularly the blending of abrasive slurries for polishing semiconductor wafers (Abstract);
wherein a temperature in the process chamber ranges from 20 degrees Celsius below zero to 55 degrees Celsius above zero (15-25 degrees C) ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature parameters taught by Wilmer et al., in the process chamber taught by Moore et al., because Wilmer et al. discloses this range to be a “typical operational environment for use in semiconductor industry” (Page 7).  Because environmental conditions can affect the consistency of abrasive slurries, one of ordinary skill in the art would perform the polishing process in an environment with monitored conditions in order to achieve predictable results.
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US20030022593) in view of Hashii et al. (US20120315739).
Regarding claim 13, Moore et al. teach claim 1.
Moore et al. do not disclose wherein the slurry comprises silica, KOH, NaOH, and a dispersant.
Hashii et al. teach a polishing slurry for a substrate comprising silica, KOH, NaOH, and a dispersant (aqueous solution) ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the slurry composition taught by Hashii et al. in the system taught by Moore et al., because Hashii et al. disclose solutions combining KOH, NaOH, and silica are effective in polishing semiconductor wafers ([0043]; Abstract).  Further, Hashii et al. teaches collecting the used slurry for repurpose after polishing a semiconductor.  
 Claims 14-17 rejected under 35 U.S.C. 103 as being unpatentable over Erk et al. (US 20080153391) in view of Moore et al. (US20030022593).
Regarding claim 14, Erk et al. teach a wafer edge polishing apparatus comprising: a chamber (15) (Fig. 4);
a loading unit (robotic arm) configured to load a plurality of wafers in the chamber (15) ([0026]; Fig. 4);
a notch processing unit (19) configured to process notches of the plurality of wafers (Fig. 4);
transferring the plurality of wafers having processed notches ([0026]);
an edge polishing unit (25) configured to process edges of the plurality of conveyed wafers (Fig. 4);
and an unloading unit (17) configured to unload the plurality of wafers having polished edges (Fig. 4).
Erk et al. do not disclose a conveyance unit configured to convey the plurality of wafers having processed notches;
a polishing stage disposed at a lower region in the process chamber such that a wafer is disposed thereon;
a polishing unit disposed on a peripheral portion of the polishing stage to polish the wafer;
a slurry storage unit disposed at an upper region in the process chamber;
a slurry supply unit configured to supply slurry to the slurry storage unit;
a de-ionized water supply unit configured to supply de-ionized water to an upper region of the polishing stage;
a first pipe configured to supply the slurry to the polishing stage from the slurry storage unit;
a turbidity detection unit configured to detect a turbidity of the slurry in the first pipe;
a second pipe configured to collect the slurry from the polishing stage to the slurry storage unit;
and a controller configured to adjust an amount of slurry to be supplied from the slurry supply unit to the slurry storage unit according to the detected turbidity.
Moore et al. teach an polishing unit (200) comprising: a process chamber (220) (Fig. 13);
a polishing stage (205) disposed at a lower region in the process chamber such that a wafer (W) is disposed thereon (Fig. 14);
a polishing unit (207) disposed on a peripheral portion of the polishing stage (205) to polish the wafer (W) (Fig. 14);
a slurry storage unit (214) disposed at an upper region in the process chamber (220; connected by 215; therefore, incorporated into process chamber) (Fig. 13);
a slurry supply unit (210) configured to supply slurry to the slurry storage unit (214) (Fig. 13);
a de-ionized water supply unit (216) configured to supply de-ionized water to an upper region of the polishing stage ([0091-0092]; Fig. 13);
a first pipe configured to supply the slurry to the polishing stage from the slurry storage unit (210) (Figs. 13 and 16; see annotated Fig. 13);
a turbidity detection unit (246) configured to detect a turbidity of the slurry in the first pipe (215) ([0143]; Fig. 16);
a second pipe configured to collect the slurry from the polishing stage (see annotated Fig. 13);
and a controller (226) configured to adjust an amount of slurry to be supplied from the slurry supply unit to the slurry storage unit according to the detected turbidity.
Although Erk et al. does not specifically disclose a conveyance unit for conveying the wafers with processed notches, Erk et al. does disclose transferring the wafers from one substation to the next.  Erk et al. further mentions a robotic arm transferring the wafers from the double-sided polishing station to the edge polishing station.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conveyance unit in Erk et al. to convey the wafers with processed notches, because automatic transferring (robotic arm) is already included within the process.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the edge polishing unit of Moore et al., in the system taught by Erk et al., because Moore et al. teaches specific steps and precision of edge polishing wafers with a slurry.  By incorporating Moore et al. into Erk et al., Erk et al. benefits from repeatable polishing results from the controls and monitoring of the slurry provided by Moore et al.
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the second pipe from the drain system to the mixing system (slurry storage unit) of Moore et al. in order to recirculate the collected slurry because reusing the slurry would save costs and materials (Moore, et al., [0167]).  
Regarding claim 15, Erk et al. in view of Moore et al. teach wherein the turbidity detection unit (246) comprises a light emitter (40) disposed adjacent to one side surface of the first pipe, a light receiver (42) disposed adjacent to another side surface that is opposite the one side surface of the first pipe, and a feedback unit (78) configured to transmit a turbidity measured by the light receiver to the controller (226) (Moore et al., Fig. 4; [0064-0065]; [0106] lines 4-7; [0139]).
Regarding claim 16, Erk et al. in view of Moore et al. teach wherein two opposite ends of the second portion are connected to the first portion and the third portion, respectively (Moore et al., see annotated Fig. 13; Fig. 21).
Erk et al. in view of Moore et al. do not teach wherein two opposite ends of the second portion are inserted into the first portion and the third portion, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the pipe (215) taught by Moore et al. separable, therefore insertable into corresponding sections, to allow maintenance on clogged pipes, and easy access for replacing sensors and metering devices.  It can be seen in Fig. 21 that the pipe 251 is able to remain continuous while the flush system (rinse fluid source) and/or recirculation system tap into the piping via valves.
Regarding claim 17, Erk et al. in view of Moore et al. teach claim 16.
Erk et al. in view of Moore et al. do not teach wherein the two opposite ends of the second portion have a male thread shape, and regions of the first potion and the third portion into which the second portion is inserted have a female thread shape.
Examiner takes Official Notice that joining pipes with threads is a conventional or well-known feature or method for connecting pipes.  Therefore, it would have been obvious to one of ordinary skill in the art for the two opposite ends of the second portion have a male thread shape, and regions of the first potion and the third portion into which the second portion is inserted have a female thread shape in order to secure the portions together.



    PNG
    media_image1.png
    395
    576
    media_image1.png
    Greyscale

Moore et al., annotated Fig. 13
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                          
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723